Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-19 pertains to group II and Species 1 for continuing prosecution without traverse in the communication with the Office on 09/28/2021 is acknowledged.

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1,3-5,15-17,20  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yon (US 2014/0145587) thereafter Yon 587 of record  document #3 in the US Patent Application Publication section in Applicant IDS filed on 07/18/2019)
	With regard to claim 1, Yon 587 discloses (the abstract, Fig 4, Fig 7) 
an OLED panel producing method comprising the steps of:
forming a laminated body by disposing a resin layer, ( Fig 4 , Fig 7, resin layer 12, 13, para , para [0045] , [0050] ) an inorganic layer having mean stress of 0 (zero) or having tensile stress, ( fig 7, tensile tress layer 11, para [0048],[0058],  a TFT layer,( Fig 7, TFT layer 22, para [0066],  an OLED element layer, (para [0062], [0069}and a sealing layer ( Fig 7, sealing layer 35 para [0076]) in this order on an upper side of a supporting substrate;( Fig 7, supporting substrate 10, (para [0039} and separating the supporting substrate from the laminated body.( shown in Fig 10, Fig 11, Fig 12) 
Evidently, Yon 587 also discloses the invention of claim 20.
With regard to claim 3, 4, 5, Yon 587 discloses (the abstract, Fig 4, Fig 7) an OLED panel producing method wherein the supporting substrate is removed after a top film having flexibility is bonded onto the sealing layer. (Shown in Fig 10, top film 20 is flexible) 
Or, wherein the inorganic layer is formed so as to be in contact with the resin layer.(shown in Fig 7)
Or, wherein a bottom film having flexibility is bonded to a lower side of the resin layer after the supporting substrate is separated. (Shown in Fig 10, top film 20 is flexible)
With regard to claim 15, 16, 17, Yon 587 discloses (the abstract, Fig 4, Fig 7) an OLED panel producing method wherein, in a plan view, an edge of at least one inorganic film included in the TFT layer is caused to be located on an inner side of an edge of an inorganic film included in the sealing layer.(shown in Fig 7, layer 21,23)
Or, wherein a terminal part is formed which includes the resin layer, the inorganic layer, and the TFT layer but does not include the OLED element layer and the sealing layer.(Fig 7)
Or, wherein the supporting substrate is separated by irradiating a lower surface of the supporting substrate, which is a light-transmitting substrate, with laser light. (The abstract)

                                           Claim Rejections - 35 USC § 103

4. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. 	 Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over-- Yon. (US 2014/0145587) thereafter Yon 587 in view of Ogino (US 2008/027426) thereafter Ogino 426 also of record (document #2 in US Patent Application Publication section in Applicant IDS submitted on 07/08/2019)
	 With regard to claim 2, as set forth in the rejection of claim 1, Yon 587 discloses all the invention including an inorganic tensile stress layer. (Fig 4, layer 11)
Not specific in Yon 587 is the feature wherein the passivation also include an inorganic compressive layer 
Ogino 426, however, discloses a passivation that include an inorganic compressive layer (the abstract) .It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Ogino 426 into the Yon 587 method and come up with the invention of claim 2.
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to improve the Yon 587 method in order to produce a OLED panel with high quality as taught by   
Ogino 268 (the abstract)
With regard to claim 6, Ogino 268 discloses a method wherein the second inorganic film is formed on an upper side of the first inorganic film.( the abstract) 
With regard to claim 7, this claim is obvious over the combined Yon 587 + Ogino 268 method for the following rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934)   
 	With regard to claim 8, Ogino 268 discloses a method, wherein each of the first inorganic film and the second inorganic film is formed by a CVD method. (The abstract)
	With regard to claim 9, obviously, the first inorganic film and the second inorganic film are made of respective different inorganic compounds. (Ogino 268 para [0047], Yon 587 para [0068])
              With regard to claim 10, the combined Yon 587 + Ogino 268 method discloses that the 
first inorganic film can be  made of silicon oxynitride.
	With regard to claim 11, the combined Yon 587 + Ogino 268 method discloses that 
the second inorganic film is made of silicon nitride or silicon oxide.
With regard to claim 12, Ogino 268 method discloses that the first inorganic film is 
caused to function as a stress adjusting film.( the abstract)
With regard to claim 13, obviously the second inorganic film can be caused to 
function as a barrier film.
              With regard to claim 14, the combined Yon 587 + Ogino 268 method discloses a 
method wherein the inorganic layer includes a third inorganic film which functions as a base coat 
film of a semiconductor of the TFT layer.( Shown in Yon 587 Fig 7) furthermore 
The selection of a known material based on its suitability for its intended use supported a 
prima facie obviousness determination in Sinclair & Carroll co V. Interchemical Corp., 
325 U.S. 327, 85 USPQ 297 (1945)
With regard to claim 19, Yon 587 discloses (the abstract, Fig 4, Fig 7) an OLED panel 
producing method wherein the first inorganic film, the second inorganic film, and the third 
inorganic film are formed in order from a resin-layer side.( shown in Fig 4, Fig 7)
                                                                                                                     
6. 	 Claims 18 is - rejected under 35 U.S.C. 103 as being unpatentable over-- Yon. (US 2014/0145587) thereafter Yon 587. 
	 With regard to claim 18, claim 18 is obvious over Yon 587 for the following rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934)
7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs                                                                                                               8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).
9.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.
                                                     CONCLUSION

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300..  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                            /THINH T NGUYEN/                                                            Primary Examiner, Art Unit 2897